Citation Nr: 1047056	
Decision Date: 12/16/10    Archive Date: 12/22/10	

DOCKET NO.  10-41 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The record reflects that the appellant had a confirmed period of 
service from March 1943 to May 1945, but no qualifying service 
with the United States Armed Forces.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision of the VARO in Manila 
that determined that the appellant did not have qualifying 
service to be eligible for the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 
38 U.S.C.A. § 7107(a)(2).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has notified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, and the 
Service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purposes of obtaining the one-time payment from the 
Philippine Veterans Equity Compensation Fund.  
38 U.S.C.A. § 5101(a); American Recovery and Reinvestment Act, 
§ 1002, Pub. L. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  When VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant of the any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not for application in this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment 
of the VCAA does not affect matters on appeal from the Board on 
the questions limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certification of service is binding on VA, the Board's review is 
limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic entitlement to 
the one-time payment from the Philippine Veterans Equity 
Compensation Fund for nonservice-connected pension benefits is 
precluded based upon the Veteran's lack of qualified service; 
accordingly, legal entitlement to the one-time payment from the 
Philippine Veterans Equity Compensation Fund must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Pertinent Law and Regulations

Under the recently enacted American Recovery and Reinvestment 
Act, the new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act 
§ 1002, Pub. L. 111-5 (enacted February 17, 2009).  Payment for 
eligible persons would be either in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.  

For eligible persons to accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States for 
reason of [such] service. . . ."  However, nothing in this Act 
"prohibits a person from receiving any benefit (including 
healthcare, survivor, or burial benefits) which the Veteran would 
have been eligible to receive based on laws in effect as of the 
date before the date of the enactment of this Act."  

Section 1002 addresses payment to eligible persons who served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002(c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for the benefits 
under this section.  The application for the claim shall contain 
such information and evidence as the Secretary may require.  
Section 1002(c)(2) provides that if an eligible person who has 
filed a claim for benefits under this section dies before payment 
is made under this section, the payment under this section can be 
made instead to the surviving spouse, if any, of the eligible 
person.  

Section 1002(d) provides that an eligible person is any person 
who (1) served (a) before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders who were appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under § 14 
of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538); and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable.  

Analysis

Of record is a January 2010 communication for the National 
Personnel Records Center in St. Louis.  It reflected that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, and the 
service of the Armed Forces of the United States.  

Of record is a communication received in April 2010 and dated in 
April 1959.  It was signed by the Assistant Director of the 
Philippines Veterans Board and reflected that the appellant was a 
member of a guerrilla unit that was inducted into service in 
March 1943 and was discharged from service in May 1945.  The 
appellant, in view of this service, was designated as a deserving 
guerrilla in connection with his application for Veteran's 
preference with the Republic of the Philippines.  This document 
reflects that the appellant was a veteran of the Philippine 
government which has its own regulations and laws, but it does 
not relate to service with the United States military.  

The 2010 verification from the NPRC is binding on VA to the 
extent that VA has no authority to change or amend the finding.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper 
course for the appellant, who believes there is a reason to 
dispute the report of the service department or the content of 
military records, is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine government, although 
sufficient for entitlement to benefits from that government, is 
not sufficient for benefits administered by VA.  VA is bound to 
follow the certifications by the service departments who have 
jurisdiction over the United States military records.

Based on the record in this case, the appellant had no service as 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.  
Simply put, where service department certification is required, 
the service department's decision on such matters is conclusive 
and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for 
VA benefits based 



on Philippine Service unless a United States Service Department 
documents or certifies his or service.  See Sorea v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  


ORDER


Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.  

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


